DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 04/06/2021, with respect to the rejection(s) of claims 18-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20150327878 granted to Chu in view of 20090306472 granted to Filipi et al. (on IDS) in view of US Pat No. 5713897 issued to Goble et al for claims 18-19 and 21-23. Claim 20 is rejected further in view of US Pat Pub No. 20090306472A1 granted to Filipi et al. See details below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150327878 granted to Chu in view of 20090306472 granted to Filipi et al. (hereinafter “Filipi” – on IDS) in view of US Pat No. 5713897 issued to Goble et al. (hereinafter “Goble”).

Regarding claim 18, Chu discloses a method of measuring at least one of an insertion or a withdrawal force of a shaft (e.g. figs 10-16, para 0117, access sheath 1104 is for insertion in the body); coupling a force indicator to the shaft (e.g. fig 13, force gauge 1110/1102), the force inserting the shaft into a body or withdrawing the shaft from the body (e.g. para 0117, “The sheath 1104 may have any suitable size and shape for insertion in the body”). But fails to disclose having a longitudinally extending channel; determining a force exerted by the spring on the first portion and the second portion by gauging the position of the protrusion of the first portion with respect to one of a plurality of indicia on the second portion, wherein the force exerted by the spring is indicative of the insertion force or the withdrawal force of the shaft.
Goble discloses a method of measuring at least one of an insertion or a withdrawal force of a shaft (e.g. Fig. 1, body 21, abstract, Col. 2, lines 16-22, method for its use); coupling a force indicator to the shaft (e.g. Col. 6, lines 54-59 “rod 38”), having a longitudinally extending channel (e.g. Col. 7, lines 31-32 “top section 50a includes a center longitudinal slot 56”) and a spring located radially (e.g. col. 7, line 34 “coil spring 60”) moving the channel of the second portion relative to the protrusion of the first portion along the first portion longitudinal axis (e.g. figs 5, 6 and 8) determining a force exerted by the spring on the first portion and the second portion by gauging the position of the protrusion of the first portion with respect to one of a plurality of indicia on the second portion wherein the force exerted by the spring is indicative of the insertion force or the withdrawal force of the shaft (“e.g. fig. 3, Col. 7, “Slid travel occurs when a tensile force is applied to the sutures 17 by turning of a round nut 62 
Regarding claim 19, Chu as modified by Goble (hereinafter “modified Chu”) renders the method of claim 18 obvious as recited hereinabove, Chu teaches wherein coupling the force indicator to the shaft includes fixedly coupling the force indicator to a proximalmost third of the shaft via at least one of adhesives or welding (e.g. para 0042).
Regarding claim 21, modified Chu renders the method of claim 18 obvious as recited hereinabove, Goble teaches wherein inserting the shaft into the body or withdrawing the shaft from the body includes grasping the second portion and translating the second portion in a direction relative to the first portion, thereby compressing the spring and moving the channel of the second portion relative to the protrusion of the first portion (e.g. Col. 7, lines 52-67).

Regarding claim 22, modified Chu renders the method of claim 18 obvious as recited hereinabove, Goble teaches wherein the position of the protrusion of the first portion with respect to one of a plurality of indicia on the second portion indicates a distance by which the spring compresses (e.g. Col. 7, lines 52-67).

Regarding claim 23, modified Chu renders the method of claim 22 obvious as recited hereinabove, Goble teaches wherein the distance by which the spring compresses is a measurement of the insertion force or the withdrawal force of the shaft (e.g. Col. 7, lines 52-67, fig. 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Chu as applied to claims 18-19 and 21-23 above, and further in view of US Pat Pub No. 20090306472A1 granted to Filipi et al. (hereinafter “Filipi”). 
Regarding claim 20, modified Chu renders the method of claim 18 obvious as recited hereinabove, Chu teaches wherein coupling the force indicator to the shaft includes removably coupling the force indicator to the shaft (e.g. para 0042) but fails to disclose using a compressible grommet. 
Filipi teaches that it is known to provide a medical device having a force indicator attachable to a handle and a medical device to provide feedback to the operator to prevent application of excessive axial force to the medical device as provided in paragraphs 0011. The handle, which includes the force indicator is taught to be secured the device using, for example, glue or via compression type fitting (e.g. para 0055, figs 12 and 19). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of modified Chu with the teachings of Filipi to provide an attachment to connect the components which would allow the user to perceive feedback from the device which would provide the predictable result of preventing application of excessive axial force to the medical device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792